UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File Number 000-22996 GILMAN CIOCIA, INC. (Exact name of registrant as specified in its charter) DELAWARE 11-2587324 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11 RAYMOND AVENUE POUGHKEEPSIE, NEW YORK 12603 (Address of principal executive offices)(Zip code) (845) 486-0900 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x As of May 14, 2013, 96,446,179 shares of the issuer's common stock, $0.01 par value, were outstanding. 1 Table of Contents GILMAN CIOCIA, INC. QUARTERLY REPORT ON FORM 10-Q For the Period Ending March 31, 2013 TABLE OF CONTENTS Page Forward-Looking Statements 3 PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Consolidated Balance Sheets as of March 31, 2013 (unaudited) and June 30, 2012 4 Consolidated Statements of Operations for the Three and Nine Months Ended March 31, 2013 and March 31, 2012 (unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2013 and March 31, 2012 (unaudited) 6 Supplemental Disclosures to Consolidated Statements of Cash Flows (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk 26 Item 4.Controls and Procedures 26 PART II - OTHER INFORMATION Item 1.Legal Proceedings 27 Item 1A.Risk Factors 27 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4.Mine Safety Disclosures 27 Item 5.Other Information 27 Item 6.Exhibits 28 SIGNATURES 29 2 Table of Contents FORWARD LOOKING STATEMENTS The information contained in this Quarterly Report on Form 10-Q and the exhibits hereto may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”). Such statements, including statements regarding our expectations about our ability to raise capital, our strategy to achieve our corporate objectives, including our strategy to pursue growth through acquisitions, to increase revenues through our registered representative recruiting program and expand our brand awareness and business presence, our ability to be profitable, our expectations that the number of tax preparers who are certified public accountants will increase, the cyclical nature of our business, our liquidity and our ability to fund and intentions for funding future operations, revenues, the outcome or effect of litigation, arbitration and regulatory investigations, the impact of certain accounting pronouncements, the effects of our cost-cutting measures and our intention to continue to closely control expenses, contingent liability associated with acquisitions, the impact of the current economic conditions, and others, are based upon current information, expectations, estimates and projections regarding us, the industries and markets in which we operate, and management's assumptions and beliefs relating thereto.Words such as “will,” “plan,” “anticipate,” “expect,” “remain,” “intend,” “estimate,” “approximate,” “believe” and variations thereof and similar expressions are intended to identify such forward-looking statements. These statements speak only as of the date on which they are made, are not guarantees of future performance, and involve certain risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results could materially differ from what is expressed, implied or forecasted in such forward-looking statements. Such differences could be caused by a number of factors including, but not limited to: the uncertainty of laws, legislation, regulations, supervision and licensing by federal, state and local authorities and their impact on the lines of business in which we and our subsidiaries are involved; unforeseen compliance costs; changes in economic, political or regulatory environments; the impact of the economic downturn; changes in competition and the effects of such changes; our ability to raise additional capital and to service or extend the terms of our debt and other financial obligations; the inability to implement our strategies; changes in management and management strategies; our inability to successfully design, create, modify and operate our computer systems and networks; and litigation and regulatory actions involving us.Readers should take these factors, as well as those risks contained in our Annual Report on Form 10-K into account in evaluating any such forward-looking statements. We undertake no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law.The reader should consult further disclosures we may make in future filings of our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. 3 Table of Contents PART I FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS GILMAN CIOCIA, INC. CONSOLIDATED BALANCE SHEETS (in thousands) Unaudited March 31, June 30, 2012 (1) Assets Cash & Cash Equivalents $ $ Restricted Cash Marketable Securities 2 8 Trade Accounts Receivable, Net Receivables from Employees, Net Prepaid Expenses Other Current Assets Total Current Assets Property and Equipment (less accumulated depreciation of $7,404 at March 31, 2013 and $7,214 at June 30, 2012) Goodwill Intangible Assets (less accumulated amortization of $9,676 at March 31, 2013 and $9,176 at June 30, 2012) Other Assets Total Assets $ $ Liabilities and Shareholders' Equity Accounts Payable ($9 and $5 are valued at fair value at March 31, 2013 and June 30, 2012, respectively) $ $ Accrued Expenses Commission Payable Current Portion of Notes Payable and Capital Leases Deferred Income Due to Related Parties Total Current Liabilities Long Term Portion of Notes Payable and Capital Leases 5 Long Term Portion of Related Party Notes - Other Long Term Liabilities Total Liabilities Shareholders' Equity Preferred Stock, $0.001 par value; 100 shares authorized; none issued - - Common Stock, $0.01 par value 500,000 shares authorized; 96,446 shares and 97,487 shares issued at March 31, 2013 and June 30, 2012 Additional Paid in Capital Accumulated Deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ (1) Derived from audited financial statements. See Notes to Unaudited Consolidated Financial Statements 4 Table of Contents GILMAN CIOCIA, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) For the Three Months Ended March 31, For the Nine Months Ended March 31, Revenues Financial Planning Services $ Tax Preparation and Accounting Fees Total Revenues Operating Expenses Commissions Salaries and Benefits General and Administrative Advertising Brokerage Fees and Licenses Rent Depreciation and Amortization Total Operating Expenses Income / (Loss) Before Other Income and Expenses ­­1,281 ­­1,008 ) ) Other Income/(Expenses) Interest and Investment Income 12 - 22 5 Interest Expense ) Other Income/(Expense), Net 10 7 Total Other Income/(Expense) Income / (Loss) Before Income Taxes ) Income Tax Expense - Net Income / (Loss) $ ) Weighted Average Number of Common Shares Outstanding: Basic and Diluted Shares Basic and Diluted Net Income / (Loss) Per Share: Net Loss Per Common Share $ ) See Notes to Unaudited Consolidated Financial Statements 5 Table of Contents GILMAN CIOCIA, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) For the Nine Months EndedMarch 31, Cash Flows from Operating Activities: Net income / (loss) $ $ ) Adjustments to reconcile net loss to net cash provided by/(used in) operating activities: Depreciation and amortization Issuance of common stock for stock-based compensation and other 58 60 Gain on sale of office ) - Allowance for doubtful accounts 49 Gain on fair value recognition on accounts payable ) ) Changes in assets and liabilities: Accounts receivable ) ) Prepaid and other current assets ) Change in marketable securities 6 ) Other assets - 21 Accounts payable and accrued expenses ) 29 Deferred income ) ) Net cash used in operating activities: ) ) Cash Flows from Investing Activities: Capital expenditures (1
